           Case 2:13-cv-01080-JAD-BNW Document 62 Filed 07/21/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4    Alfred Paul Centofanti, III,                            Case No. 2:13-cv-01080-JAD-PAL
 5                                         Petitioner
             v.                                               Order Granting Extension of Time
 6
      Dwight Neven, et al.,                                              [ECF No. 61]
 7
                                        Respondents
 8

 9          Good cause appearing, IT IS HEREBY ORDERED that Petitioner Alfred Paul
10   Centofanti’s unopposed first motion to extend time [ECF No. 61] is GRANTED. Petitioner has
11   until September 2, 2021, to file his amended petition for writ of habeas corpus.
12

13                                                          U.S. District Judge Jennifer A. Dorsey
                                                            Dated: July 21, 2021
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                        1
